Citation Nr: 0728203	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  04-07 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether the medical evidence submitted is sufficient to 
reduce the veteran's countable income for VA purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel






INTRODUCTION

The veteran served on active military duty from May 1953 to 
April 1955.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the St. 
Paul, Minnesota, Regional Office (RO) of the Department of 
Veterans Affairs (VA) and Board remand.

In August 2007, the Board granted a motion to advance this 
case on the docket for good cause.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

Effective July 2001, the veteran's countable annual income 
for VA pension purposes is in excess of the established 
income limit for receipt of payment for nonservice-connected 
disability pension benefits.


CONCLUSION OF LAW

The medical evidence submitted is not sufficient to reduce 
the veteran's countable income for VA purposes such that the 
veteran is entitled to nonservice-connected disability 
pension benefits.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. 
§§ 3.23, 3.271, 3.272 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to 
nonservice-connected disability pension benefits based on a 
decreased countable income for VA purposes, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to a post-
remand re-adjudication of the veteran's claim, a February 
2007 letter satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  In April 2007, the 
veteran responded to VA that he had no further evidence to 
submit in support of his claim.  The purpose behind the 
notice requirement has thus been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, to 
include the opportunity to present pertinent evidence.  
Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) 
(holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).  The veteran's service medical records, VA 
medical treatment records, and identified private medical 
records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

A nonservice-connected pension is a benefit payable by VA to 
a veteran of a period of war who is permanently and totally 
disabled from nonservice-connected disability not the result 
of the veteran's willful misconduct.  38 U.S.C.A. § 1521(a).  
One prerequisite to entitlement is that the veteran's income 
not exceed the applicable maximum pension rate (MPR) 
specified.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. §§ 3.3(a), 
3.23.  The MPR is published in Appendix B of VA Manual M21-1 
and is given the same force and effect as published in VA 
regulations.  38 C.F.R. § 3.21 (2006).  Effective December 1, 
2000, the applicable MPR was $12,186; effective December 1, 
2001, the MPR was $12,516; effective December 1, 2002, the 
MPR was $12,692; effective December 1, 2003, the MPR was 
$12,959; and effective December 1, 2004, the MPR was $13,309.  
See 38 C.F.R. §§ 3.21, 3.23; M21-1, Part I, Appendix B.   

Pension benefits are paid at the maximum annual rate reduced 
by the amount of annual income received by the veteran.  
38 U.S.C.A. § 1521(b); 38 C.F.R. §§ 3.3(a)(3)(vi), 3.23(a), 
(b), (d)(4).  In determining countable annual income for 
improved pension purposes, all payments of any kind or from 
any source shall be included except for listed exclusions.  
38 U.S.C.A. § 1503(a) (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.260, 3.261, 3.262, 3.271(a) (2006).  Social Security 
Administration (SSA) income is not specifically excluded and 
is thus included as countable income.  38 C.F.R. § 3.272.  
Certain unreimbursed medical expenses (in excess of five 
percent of the MPR) may be excluded from countable income for 
the same 12-month annualization period to the extent they 
were paid.  38 C.F.R. § 3.272(g)(1)(iii).

Effective July 1, 2001, the veteran was receiving nonservice-
connected disability pension benefits based on information 
that his only income was his SSA benefits.  In February 2003, 
VA received evidence that the veteran's wife had also been 
receiving SSA payments since July 2001.  VA sent a March 2003 
letter to the veteran proposing to terminate the pension 
benefits because combining the veteran's and his wife's SSA 
benefits produced a countable income in excess of the MPR.  
In a May 2003 statement, the veteran asserted that he had 
additional medical expenses that reduced his countable 
income.  In June 2003, VA informed the veteran that it was 
terminating the pension benefits effective July 1, 2001.  
Later that month, the veteran submitted documents showing 
medical expenses from November 2001 through May 2003.  In May 
2007, the veteran notified VA that he had no further evidence 
to submit in support of his claim.  

SSA records show that the veteran's benefits were as follows:  
effective July 2001, $9,708; December 2001, $9,960; December 
2002, $10,104; December 2003, $10,308; and effective December 
2004, $10,596.  SSA records show that his wife's benefits 
were as follows:  effective July 2001, $4,116; December 2001, 
$4,236; December 2002, $4,284; December 2003, $4,380; and 
December 2004, $4,500.  Evidence submitted by the veteran 
shows the following eligible medical expenses:  effective 
July 2001, $20; effective December 2001, $201; and effective 
December 2002, $990.  Accordingly, the evidence of record 
shows the following countable income for purposes of pension 
benefits:  effective July 2001, $13,804; effective December 
2001, $13,995; effective December 2002, $13,398; effective 
December 2003, $14,688; and effective December 2004, $15,096.  

The applicable MPRs for those time periods are as follows:  
effective July 2001, $12,186; December 2001, $12,526; 
December 2002, $12,692; December 2003, $12,959; and December 
2004, $13,309.  Thus for each time period, considering the 
veteran's SSA income, his wife's SSA income, and the 
submitted medical expenses, the veteran's countable income 
exceeded the applicable MPR.  Accordingly, disability pension 
benefits are not warranted.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to nonservice-connected disability pension 
benefits is denied because the medical evidence submitted 
does not sufficiently reduce the veteran's countable income 
for VA purposes.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


